ITEMID: 001-110459
LANGUAGEISOCODE: ENG
RESPONDENT: TUR
BRANCH: ADMISSIBILITY
DATE: 2012
DOCNAME: CHARALAMBOUS AND OTHERS v. TURKEY
IMPORTANCE: 4
CONCLUSION: Inadmissible
JUDGES: David Thór Björgvinsson;Lech Garlicki;Ledi Bianku;Loukis Loucaides;Nebojša Vučinić;Päivi Hirvelä;Zdravka Kalaydjieva
TEXT: 1. The applicants are Cypriot nationals. Their names, dates of birth and places of residence are set out in the Annex. They are represented by Mr Christos M. Triantafyllides, Mr Andreas Angelides, Mr Achilleas Demetriades, Mr Achilles Emilianides, Mr Christos Clerides, Ms Kallistheni Demetriou Stivarou, Mr Constantinos Tambourlas and Mr Loukis Loucaides, lawyers practising in Cyprus.
2. The facts of the case may be summarised as follows.
3. The applicants stated that they are relatives of 29 Greek-Cypriot men, both civilians and army personnel, who went missing in July-August 1974 following the invasion of northern Cyprus by Turkish armed forces. These men were listed as missing persons, the information being given to the Red Cross and the United Nations.
4. The respondent Government stated that the relatives of Christakis Contementiotis had already known that he had died at the time of the events in 1974 but that his body could not be recovered due to the conflict. They pointed out that his name was not submitted to the authorities as one of the men who had gone missing.
5. The remains of the missing men have been found during exhumations carried out by the United Nations Committee for Missing Persons (“CMP”) between 20059. Further details are set out in the Annex.
6. On 19 March 2011 the lawyer for the applicants in the group of applications ((nos. 7048/08, 4584/10, 5281/08, 4649/10, 5189/10, 6081/10, 7839/10, 4852/05 and 5210/08) landed from Athens at Istanbul international airport for a two-day business and private trip as he had done before. At passport control, he was held up for two hours and then confined to the airport terminal. In the afternoon, after seven hours, his passport was returned and he was put on a plane back to Athens. He was questioned by the Greek police on arrival as the Turkish authorities had described him to the airline and Greek authorities as “unwanted”.
